Title: From George Washington to William Pearce, 4 May 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 4th May 1795.
          
          I arrived in this city on Saturday at noon—about which time I recd your letter of the 29th Ulto.
          It gives me pleasure to hear that your grain and grass have benefitted by the late rains. As both are liable to great changes from the viscissitudes of weather, mention every week what the then appearance of the fields and meadows are; particular whether any grain is to be expected from the injured parts of the wheat fields—especially from those in No. 5 at Union farm— and whether the new sown grass in the Mill meadow is coming on well.
          Let the flour in the Mill be inspected; and all that will not, or with difficulty, pass inspection, be disposed of for the most you can get; I was going to add—keep that that is good, until you could hear further from me—but as the quantity at any rate will be small, you may as well let the whole go; and deposit the money in the Bank of Alexa. If no danger was to be apprehended from keeping it on hand, I believe from the scarcity in Europe, and great demand for this article, one might command their own price. I am—Your friend
          
            Go: Washington
          
          
            P.S. I expected the fishery was nearly over when I left Mt Vernon.
            I intended, but forgot when I was at Mount Vernon, to measure the size of the picture frames in the parlour which contains my picture—Mrs Washingtons—and the two childn. I wish you to do it, and send me the account in your next letter. Measure the frames (I believe they are all of a size) from out to out; and then on the inside, where they show the Canvas, or picture.
          
        